DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 12/18/20.  In view of the applicant's amendments, the previously presented objections to the drawings have been withdrawn.  
Claims 1-20 are pending.  Claim 20 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All new limitations are specifically addressed in the rejections herein.

Election/Restriction
The applicant previously elected Invention I with traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 6  There is insufficient antecedent basis in each of these claims for “the measured first parameter”.  Claims 2-5 depend from claim 1.  Claims 7-19 depend from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US20140238667) [Dumont], in view of Chen et al. (US20150211357) [Chen].
Claim 1  Dumont discloses a method [abstract] comprising: 
obtaining a sample of fluid from a subterranean formation with a downhole tool [Figs. 1-5; para. 0020-0023]; 
then reducing a first parameter of the sample while measuring a second parameter of the sample, wherein the first parameter is pressure or temperature [at least by reducing pressure and temperature by raising the tool 302; Figs. 3-5; para. 0024-0036]; 
providing in real time the measured first parameter and the measured second parameter to a control/monitoring system 320,326 at least partially located in the downhole tool 320,326 [Fig. 3; para. 0027,0038,0044]; and
determining asphaltene onset point [AOP] of the sample based on the second parameter measurements [Figs. 6-8; para. 0037-0044], wherein the determining is done using the control/monitoring system 320,326 [Fig. 3; para. 0027,0038,0044].
Dumont otherwise discloses all the limitations of this claim, but does not explicitly disclose that the determining is done while the tool is downhole.
26 to measure fluid sample data in real time, including various temperatures and pressures, in order to use a processor 100 in the downhole tool to determine AOP while the tool is downhole [Figs. 2,3; para. 0035,0026,0052].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Dumont to determine the asphaltene onset point while the tool is downhole.  One of ordinary skill in the art would reasonably have expected that this would have been within the skill of the art and would yield and achieve the predictable result that a tool/processor, already downhole when the necessary data is measured/acquired and capable of performing the analysis necessary to making the determination, would not need to be removed from the well to make the determination, such a removal providing an unnecessary opportunity for possible contamination of fluid samples at the surface, and also allowing a more efficient second trip for doing an analogous procedure over other well zones, i.e., by not having to place the tool into the well a second time.
Claim 2  Dumont, as modified with respect to claim 1, discloses that 
obtaining the sample comprises drawing the sample into a portion of a downhole tool positioned within a wellbore extending into the subterranean formation [Figs. 1-3]; 
the downhole tool portion is at least a portion of a flowline [Figs. 3,4; at least 306,308] and/or a sample chamber 336 of the downhole tool; and 
reducing the first parameter comprises conveying the downhole tool uphole within the wellbore while the downhole tool portion remains in fluid communication with the wellbore [para. 0016,0025,0034-0036].
Claim 3  Dumont, as modified with respect to claim 1, discloses that 

the method further comprises, before reducing the first parameter, fluidly isolating the sample within a flowline [Figs. 3,4; at least 306,308] and/or a sample chamber 336 of the downhole tool [e.g., at least valve function at 332 and 318 isolates fluid in at least flowline 308, and at least valve function at 332 and 316 isolates fluid in at least flowlines 306 and 308, and then appropriate valves are opened to expose the collected fluid in the tool to the wellbore fluids, the collected fluid remaining isolated; para. 0025,0034-36].
Claim 4  Dumont, as modified with respect to claim 3, discloses that reducing the first parameter comprises conveying the downhole tool uphole within the wellbore, thereby exposing the downhole tool to wellbore fluid of decreasing temperature and/or pressure within the wellbore [Fig. 5; para. 0036].
Claim 5  Dumont, as modified with respect to claim 3, discloses a pump 330 configured to pump fluid from flowline 308 through flowline 334 to the wellbore [Fig. 3; para. 0028], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that reducing the first parameter comprises operating a pump of the downhole tool to withdraw some of the isolated sample.  At the time of the initial exposing of the collected fluid to wellbore fluid [as discussed at claim 3], the operator has two choices for accomplishing the goal of acquiring fluid measurements during falling pressures in the fluid analysis module 320, those being withdrawing the tool such that the pressure on the collected fluid in the fluid analysis module falls as the hydrostatic head of wellbore fluids is shortened, or keeping the tool in place and lowering pressure in the fluid analysis module by pumping collected fluid from such module through flowline 308 and then through 334 to the wellbore, and taking the measurements as the pressure falls during the pumping.
308 and then through 334 to the wellbore and taking the measurements as the pressure falls during the pumping.  One ordinary skill in the art would reasonably have expected that this choice and method would have been within the skill of the art and would yield and achieve the predictable result that the desired measurements would be taken as pressure fell.
Claim 6  As discussed with respect to claim 1, Dumont discloses a method comprising: 
operating a downhole tool within in a wellbore that extends into a subterranean formation [Figs. 1,2; abstract], wherein operating the downhole tool comprises: 
simultaneously: 
causing a change in a first parameter [at least by reducing pressure by raising the tool 302; Figs. 3-5; para. 0024-0036] of fluid drawn into the downhole tool from the formation [Figs. 1-5; para. 0020-0023]; and 
determining a change in a second parameter of the fluid relative to the change in the first parameter [Figs. 6-8; para. 0037-0044]; 
providing in real time the measured first parameter and the determined change in the second parameter to a control/monitoring system 320,326 at least partially located in the downhole tool 320,326 [Fig. 3; para. 0027,0038,0044]: and 
[AOP] based on the first and second parameter changes wherein the determining is done using the control monitoring system [Figs. 6-8; para. 0037-0044].
Dumont otherwise discloses all the limitations of this claim, but does not explicitly disclose that the determining is done while the tool is downhole.
Chen discloses using a downhole tool 26 to measure fluid sample data in real time, including various temperatures and pressures, in order to use a processor 100 in the downhole tool to determine AOP while the tool is downhole [Figs. 2,3; para. 0035,0026,0052]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Dumont to determine additional parameters, e.g., the asphaltene onset point, while the tool is downhole.  One of ordinary skill in the art would reasonably have expected that this would have been within the skill of the art and would yield and achieve the predictable result that a tool/processor, already downhole when the necessary data is measured/acquired and capable of performing the analysis necessary to making the determination, would not need to be removed from the well to make the determination, such a removal providing an unnecessary opportunity for possible contamination of fluid samples at the surface, and also allowing a more efficient second trip for doing an analogous procedure over other well zones, i.e., by not having to place the tool into the well a second time.
Claim 7  Dumont, as modified with respect to claim 6, discloses that causing the change in the first parameter of the fluid is one of: causing the fluid to decrease in pressure; causing the fluid to decrease in temperature; or causing the fluid to decrease in pressure and temperature [both; Figs. 6,7; para. 0038-0040].
Claim 8  Dumont, as modified with respect to claim 7, discloses that causing the change in the first parameter of the fluid comprises exposing the fluid to the wellbore as the downhole tool is conveyed uphole within the wellbore [Fig. 5; para. 0036].
Claim 9  Dumont, as modified with respect to claim 7, discloses that causing the change in the first parameter of the fluid comprises conveying the downhole tool uphole within the wellbore while the fluid is fluidly isolated within the downhole tool [i.e., isolated in at least flowline 308 such that the collected fluid stays in the tool as the tool is raised, there being no pressure differential to cause it to exit to the wellbore after being exposed; Fig. 5; para. 0025,0034-0036].
Claim 10  Dumont, as modified with respect to claim 7, discloses a pump 330 configured to pump fluid from flowline 308 through flowline 334 to the wellbore [Fig. 3; para. 0028], and further discloses that at least valve function at 332 and 318 isolates fluid in at least flowline 308, and at least valve function at 332 and 316 isolates fluid in at least flowlines 306 and 308, and then appropriate valves are opened to expose the collected fluid in the tool to the wellbore fluids, the collected fluid remaining isolated [para. 0025,0034-36], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that causing the change in the first parameter of the fluid comprises operating a pump of the downhole tool.  At the time of the initial exposing of the collected fluid to wellbore fluid, the operator has two choices for accomplishing the goal of acquiring fluid measurements during falling pressures in the fluid analysis module 320, those being withdrawing the tool such that the pressure on the collected fluid in the fluid analysis module falls as the hydrostatic head of wellbore fluids is shortened, or keeping the tool in place and lowering pressure in the fluid analysis module by pumping collected fluid from such module through flowline 308 and then through 334 to the wellbore, and taking the measurements as the pressure falls during the pumping.
308 and then through 334 to the wellbore and taking the measurements as the pressure falls during the pumping.  One ordinary skill in the art would reasonably have expected that this choice and method would have been within the skill of the art and would yield and achieve the predictable result that the desired measurements would be taken as pressure fell.
Claim 11  Dumont, as modified with respect to claim 10, discloses that the fluid is fluidly isolated within the downhole tool [as discussed at claim 10]; and operating the pump decreases the first parameter [as discussed at claim 10].
Claim 12  Dumont, as modified with respect to claim 6, discloses that the third parameter is a parameter of a change in phase of the fluid [at least bubble point pressure and dew point pressure; para. 0038,0039,0042].
Claim 13  Dumont, as modified with respect to claim 12, discloses that the phase change is from a fluid to a fluid-solid mixture [e.g., by reaching the AOP; para. 0040].
Claim 14  Dumont, as modified with respect to claim 13, discloses that the third parameter is asphaltene onset point [para. 0040].
Claim 15  Dumont, as modified with respect to claim 12, discloses that the phase change is from a liquid to a liquid-gas mixture [bubble point; para. 0038,0039].
Claim 16  Dumont, as modified with respect to claim 12, discloses that the phase change is from a gas to a gas-liquid mixture [dew point; para. 0038,0039].
Claim 17  Dumont, as modified with respect to claim 6, discloses that the second parameter is optical density of the fluid [para. 0040; Figs. 6-8].
Claim 18  Dumont, as modified with respect to claim 6, discloses that the second parameter is fluorescence intensity of the fluid [para. 0041; Fig. 8]. 
Claim 19  Dumont, as modified with respect to claim 6, discloses that the second parameter is an asphaltene onset indicator based on fluorescence of the fluid [para. 0041; Fig. 8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676